Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 3, 5 and 10 are objected to because of the following informalities:   

	Claims 2 and 10, line 4 of each claim; and Claim 3, line 2: the examiner suggests inserting --at least one-- before the recitation of “parallel arm resonator” to provide consistency in the claim language.

	Claim 5, lines 5-6, the examiner suggests rewriting “an acoustic velocity of a bulk wave” to --the acoustic velocity of a bulk wave-- to avoid an antecedent issue. 

	Claim 10, lines 2-3, the examiner suggests inserting ---at least one--before the recitation of “series arm resonator” to provide consistency in the claim language.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US2016/0182010 A1, cited by Applicant) in view of Watanabe et al. (US2013/0285768 A1).

In regards to claims 1, 9 and 10, Nakamura et al. teaches in Fig. 13A an acoustic wave device comprising:
A piezoelectric body layer (present but not labeled) including a first/bottom main surface and a second/top main surface opposing each other; 
A plurality of IDT electrodes (10) provided on the second main surface of the piezoelectric body layer (Nakamura et al. teaches in Paragraph [0071], and in related Figure 21, that the IDT electrode are used in a ladder filter as series or parallel resonators); 
The plurality of acoustic wave resonators include at least one series arm resonator including a first IDT electrode and at least one parallel arm resonator including a second IDT electrode (i.e. both the at least one series and parallel arm resonators have the same structure as shown in Figure 13A); 
The first IDT electrode includes a plurality of first electrode fingers and a plurality of second electrode fingers interdigitating each other (present but not labeled); 
A first envelope which is an imaginary line connecting tips of the plurality of first electrode fingers obliquely extends at an angle ɵ2 with respect to an acoustic wave propagation direction (x-axis direction) and a second envelope which is an imaginary line connecting tips of the plurality of second electrode fingers obliquely extends at the angle ɵ2 with respect to the acoustic wave propagation direction;
The second IDT electrode includes a first busbar (upper 14) and a second busbar (lower 14) facing each other, a plurality of third electrode fingers each including an end connected to the first busbar, and a plurality of fourth electrode fingers each including an end connected to the second busbar and which are interdigitated with the plurality of third electrode fingers; 
The second IDT electrode includes an interdigitation region (36) in which the third electrode fingers and the fourth electrode fingers overlap with each other in the acoustic wave propagation direction, and the interdigitation region includes a central region (30) located in a central portion in a direction orthogonal to the acoustic wave propagation direction, a first low acoustic velocity (upper 32) region disposed towards the first busbar relative to the central region and in which an acoustic velocity is lower than an acoustic velocity in the central region, and a second low acoustic velocity region (lower 32) disposed towards the second busbar relative to the central region and in which an acoustic velocity is lower than the acoustic velocity in the central region (note that the present of additional laminated mass 
The second IDT electrode includes a first high acoustic velocity region (upper 34) disposed towards the first busbar relative to the interdigitation region in the direction orthogonal to the acoustic wave propagation direction and in which an acoustic velocity is higher than the acoustic velocity in the central region, and a second high acoustic velocity (lower 34) region disposed towards the second busbar relative to the interdigitation region in the direction orthogonal to the acoustic wave propagation direction and in which an acoustic velocity is higher than the acoustic velocity in the central region (note that since less electrode mass is located in the regions 34, the acoustic velocity in regions 34 will inherently be greater than the central region 30 which has more electrode mass than the regions 34).
In regards to claims 4, 11 and 12, Nakamura et al. teaches in Paragraph [0044], last three lines therein, that the ɵ2 angle (i.e. the angle of the first and second envelope) are set between 0 to 7.5 degrees with respect to the acoustic wave propagation direction.
In regards to claim 14, Nakamura et al. teaches in Paragraph [0038] that the piezoelectric layer is made from lithium tantalate. 

	Nakamura et al. does not teach: in regards to claim 1, a high acoustic velocity member disposed on the first main surface of the piezoelectric body layer and in which an acoustic velocity of a bulk wave propagating through the high acoustic velocity member is higher than an acoustic velocity of an acoustic wave propagating through the piezoelectric body layer; in regards to claim 5, a low acoustic velocity film provided between the piezoelectric body layer and the high acoustic velocity member, in which an acoustic velocity of a bulk wave propagating through the low acoustic velocity film is lower than an acoustic velocity of a bulk wave propagating through the piezoelectric body layer; in regards to claim 6, wherein the high acoustic velocity member includes a support substrate; in regards to claim 7, a support substrate, wherein the high acoustic velocity member includes a high acoustic velocity film, and the high acoustic velocity film is provided between the support substrate and the low acoustic velocity film; and in regards to claim 15, wherein the low acoustic velocity film is made of silicon oxide. 


A silicon support substrate (2);
A high-acoustic-velocity aluminum oxide film (3); 
A low-acoustic-velocity silicon oxide film (4) on the high-acoustic- velocity film; 
A piezoelectric film (5) on the low-acoustic-velocity film; and 
An interdigital-transducer electrode (6) on the piezoelectric film; 
Wherein an acoustic velocity of a bulk wave that propagates in the high-acoustic-velocity film is necessarily higher than an acoustic velocity of an acoustic wave that propagates in the piezoelectric film; and an acoustic velocity of a bulk wave that propagates in the low-acoustic-velocity film is necessarily lower than an acoustic velocity of a bulk wave that propagates in the piezoelectric film. 
Watanabe et al. disclosed in Paragraph [0032], that the stack structure of the high-acoustic-velocity film and low-acoustic-velocity film improves the Q factor of the device.
	
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the invention of Nakamura et al. and have added a high-acoustic-velocity film, a low-acoustic-velocity film and a support substrate to the structure of Nakamura et al. as taught by Watanabe et al. (See Fig. 1A) because such a modification would have provided the benefit of improving the Q factor of the filter as suggested by Watanabe et al. (See Paragraph [0032]).

Allowable Subject Matter

Claims 2, 3, 8, 13 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
		
The following is a statement of reasons for the indication of allowable subject matter:  

claim 2, wherein the acoustic wave device is a band pass acoustic wave filter and an upper end of the stop band in the parallel arm resonator including the second IDT electrode is positioned within a pass band of the band pass acoustic wave filter; in regards to claim 3, a wavelength determined by an electrode finger pitch of the second IDT electrode is denoted as λ1 and a wavelength determined by an electrode finger pitch of each of the reflectors is denoted as λ2; and an IR gap, which is a distance between a center of an electrode finger positioned closest to one of the reflectors among the electrode fingers of the second IDT electrode and a center of an electrode finger positioned closest to the second IDT electrode among the electrode fingers of the one of the reflectors, is about 0.5 λ1 or less, and the λ2 is greater than the λ1; in regards to claim 8, wherein a width that is a dimension of each of the plurality of third electrode fingers and the plurality of fourth electrode fingers in the first low acoustic velocity region and the second low acoustic velocity region along the acoustic wave propagation direction is larger than a width of each of the plurality of third electrode fingers and the plurality of fourth electrode fingers in the central region along the acoustic wave propagation direction; in regards to claim 13, wherein each of the plurality of IDT electrodes includes a laminated metal film including an Al electrode layer laminated on a Ti electrode layer; in regards to claim 16, wherein the high acoustic velocity film is made of silicon; and in regards to claim 18, wherein the first IDT electrode has a rhombic or substantially rhombic planar shape. Thus the applicants claimed inventions have been determined to be novel and non-obvious. By virtue of dependency from claim 3, claim 17 has also been determined to be novel and non-obvious. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843